IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,568-01


                          EX PARTE TONY BRAZZ BURNS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR18676-A IN THE 35TH DISTRICT COURT
                             FROM BROWN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

burglary of a habitation and sentenced to eight years’ imprisonment on each count. He did not

appeal his convictions.

        Applicant contends that he pleaded guilty to only the second count in the information and that

he was sentenced to multiple punishments in violation of the Double Jeopardy Clause.

        Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Cavazos, 203
S.W.3d 333 (Tex. Crim. App. 2006); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App.
                                                                                                      2

1999). In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

The trial court may order trial counsel to respond to Applicant’s claims. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

pleaded guilty to both counts in the information and whether he was sentenced to multiple

punishments in violation of the Double Jeopardy Clause. The trial court shall also make any other

findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of

Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. If available, a copy of the

reporter’s record of the guilty plea hearing shall also be forwarded with the supplemental record.

Any extensions of time shall be obtained from this Court.



Filed: February 24, 2016
Do not publish